UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2122



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus

FRESH FIELDS MARKET, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, District Judge.
(CA-96-742-A)


Submitted:   October 17, 1996             Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.   Nicholas Drakoulis
Vlissides, VLISSIDES & KEISLER, P.C., Fairfax, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint for want of state

action. We have reviewed the record and find no reversible error.

Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2